Citation Nr: 1618268	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to January 19, 2006, for the grant of service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Nashville, Tennessee, RO.  In March 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing, additional evidence, consisting of buddy statements, was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  


FINDING OF FACT

VA first received a communication from the Veteran expressing intent to file a claim of service connection for ischemic heart disease on January 19, 2006.  


CONCLUSION OF LAW

An effective date prior to January 19, 2006, is not warranted for the award of service connection for ischemic heart disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2006, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and, as specifically relevant here, effective dates of awards.  A March 2013 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award, and a December 2015 supplemental SOC readjudicated the matter.  38 U.S.C.A. §§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2016 Board hearing, the undersigned explained the law governing assignment of effective dates of awards of VA benefits, and identified the type of evidence that would substantiate a claim for an earlier effective.  The Veteran was assisted at the hearing by his representative.  A hearing notice deficiency is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

Determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the record is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran indicated that in 1986 he underwent an Agent Orange examination at the Chicago, Illinois VA medical center (VAMC).  An October 2015 response to a RO request for records of such examination indicates that none exist.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim seeking service connection is received within a year after the Veteran's separation from service, the effective date of the award shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In cases involving presumptive service connection based on exposure to herbicides there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  Under 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989, and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816 (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of separation from active service.  As the Veteran did not have coronary artery disease diagnosed until, at the earliest, 1995 (more than a year after his separation from service) paragraph (c)(3) does not apply.  

The Veteran's claim of service connection for a "heart" disability was received on January 19, 2006,.  As this falls between May 3, 1989, and August 31, 2010, the provisions of 38 C.F.R. § 3.816 apply.  As pertinent in the instant case, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  

The Veteran claims entitlement to an earlier effective date because he had ischemic heart disease diagnosed in 1985 or, alternatively, because he allegedly filed an informal claim through his VA treatment providers when he began seeking VA treatment.
In his January 2006 claim, the Veteran stated that his disability began in August 1985 and that he has received private treatment from Jackson Clinic since 1985 and from University Cardiologists from 1988 to 2003.  

Private treatment records from the Rush Heart Institute (referred to by the Veteran as University Cardiologists) note a history of myocardial infarction and show a diagnosis of coronary artery disease in March 1998 with ongoing treatment since.  

A January 2004 private treatment record from Jackson Clinic Professional Association shows a diagnosis of coronary artery disease and notes a history of coronary artery disease status post myocardial infarction in 1985 with a second heart attack in 2000.  

Social Security Administration (SSA) records indicate that the Veteran has been disabled for SSA purposes since September 2001 based on diagnoses of chronic ischemic heart disease and essential hypertension.  A July 2002 SSA consultant's report notes a history of "insignificant" coronary artery disease from June 2000.  

An August 2010 VA examination report shows a diagnosis of coronary artery disease status post acute myocardial infarction.  The examiner noted that the Veteran's medical record supports the presence of ischemic heart disease since his first myocardial infarction in 1985.  

In his January 2012 notice of disagreement and a January 2016 statement, the Veteran stated that he was seen at VA in 1986 solely for an Agent Orange examination, but was not then found to have a diagnosis of an Agent Orange-related disease.  He asserts that if VA had diagnosed his ischemic heart disease as related to Agent Orange exposure at that time, he would have qualified for VA compensation benefits from, the late 1980s, but that VA did not recognize ischemic heart disease as a disease presumed to be related to Agent Orange exposure until 2009.  He contends that he should be awarded service connection effective from 1985.  

At the March 2016 hearing, the Veteran testified that when he underwent a VA Agent Orange examination in 1986, his intent was to obtain VA compensation for his heart disability.  He acknowledged that he did not file a claim seeking service connection for a heart disability [for heart disease] until January 2006.  He stated that he tried to obtain his records from the Chicago VAMC three times, but was informed that such records do not exist.  

Statements from R.B., L.B., and A.V. indicate that the Veteran had a heart attack in 1985, had an Agent Orange examination at the Chicago VAMC in 1986 or 1987, and was told by VA at the time that his heart disability was not recognized as a condition related to Agent Orange exposure.

Given the governing law outlined above, the critical question in this matter is when the Veteran first filed a claim seeking service connection for heart disease.  A close review of the record found that the first communication from the Veteran to VA seeking service connection for ischemic heart disease was received by VA January 19, 2006.  As explained above, the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but depends on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 832.  While the evidence reasonably shows that the Veteran underwent a VA Agent Orange examination in about 1986, records of such examination are nonexistent.  [The Veteran asserts that he underwent the examination in 1986 with the intent of seeking service connection for ischemic heart disease.  Since ischemic heart disease was not then identified as a disease presumed to be related to exposure to herbicides, that suggests presience on his part; it may be assumed, however, that he was seeking VA benefits.]  Regardless, his alleged intent in 1986 is immaterial.  He has acknowledged, including in sworn hearing testimony, that as the record shows he did not file an application for service connection (a written communication requesting a determination of entitlement or evidencing a belief in entitlement) for ischemic heart disease prior to January 19, 2006.  See 38 C.F.R. §§ 3.1(p), 3.151(a).  Because he is not shown to have filed a formal or informal application for service connection for ischemic heart disease prior to January 19, 2006, VA is precluded by governing law from granting an effective date for the award of service connection for ischemic heart disease prior to that date.  

In light of the foregoing, the claim for an earlier effective date for the grant of service connection for ischemic heart disease must be denied because the RO has already assigned the earliest possible effective date provided by law given the undisputed facts in this case.  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date prior to January 19, 2006, for the award of service connection for ischemic heart disease is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


